IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN THE INTEREST OF: J.A., A MINOR : No. 307 WAL 2019
                                  :
                                  :
PETITION OF: M.R., NATURAL MOTHER : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court

IN THE INTEREST OF: K.M.R., A MINOR
                                  : No. 308 WAL 2019
                                  :
                                  :
PETITION OF: M.R., NATURAL MOTHER : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 29th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.